Citation Nr: 0806018	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-05 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for allergic rhinitis 
and deviated nasal septum.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1971 to August 1973, after which he served in the Army 
Reserve until August 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in June 2003 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  

In an unappealed rating decision in March 1974, the RO denied 
the claim of service connection for allergic rhinitis and 
deviated nasal septum.  By operation of law, the unappealed 
rating decision became final (hereinafter also referred to as 
finality).  38 U.S.C.A. § 7105.  On the current application 
to reopen, it appears that the RO may have reopened the claim 
and adjudicated it on the merits.  Where service connection 
for a disability has been denied in a final rating decision, 
a subsequent claim of service connection for the same 
disability may be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  

The Board has jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened, and what the 
RO determined in this regard is irrelevant.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  For this reason, 
the Board has styled the allergic rhinitis and deviated nasal 
septum issue to reflect that finality had attached to the 
previous rating decision, denying service connection for the 
claim.

In August 2007, the veteran appeared at the RO and testified 
at a hearing before the undersigned Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding for VA.  A transcript of that hearing is 
associated with the claims file.   


FINDINGS OF FACT

1.  In a rating decision in March 1974, the RO denied the 
claim of service connection for allergic rhinitis and 
deviated nasal septum; after the veteran was notified of the 
adverse determination and of his procedural and appellate 
rights in April 1974, he did not appeal the rating decision 
and the rating decision became final by operation law based 
on the evidence of record at the time. 

2.  The additional evidence presented since the rating 
decision in March 1974 by the RO, denying service connection 
for allergic rhinitis and deviated nasal septum, is 
cumulative or redundant of evidence previously considered and 
by itself or when considered with previous evidence does not 
relate to an unestablished fact necessary to substantiate the 
claim of service connection.  

3.  PTSD has not been diagnosed.  

4.  A low back disability was not affirmatively shown to have 
had onset during service; degenerative changes of the 
lumbosacral spine was not manifest to a compensable degree 
within one year of separation from active duty; and the 
current low back disability, with degenerative changes of the 
lumbosacral spine, first shown after the one-year presumptive 
period, is unrelated to disease, injury, or event of active 
service.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for 
allergic rhinitis and deviated nasal septum.  38 U.S.C.A. §§ 
5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2007).  

2.  PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).  

3.  A low back disability, with degenerative changes of the 
lumbosacral spine, is not due to disease or injury that was 
incurred in or aggravated by active service, and degenerative 
changes of the lumbosacral spine as a chronic disease may not 
be presumed to have been incurred during active duty.  38 
U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefits 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in May 2003 and March 2006.  The veteran was 
notified of the type of evidence necessary to substantiate 
the claims of service connection, namely, evidence of a 
current disability; evidence of an injury or disease in 
service or an event in service, causing injury or disease; 
and evidence of a relationship between the current disability 
and the injury, disease, or event in service.  

In regard to the requirement for "new and material 
evidence" to reopen his lumbar spine disability claim, the 
May 2003 notice informed the veteran as to what each of those 
terms - "new" and "material" - means, and notified him of 
the evidence and information that is necessary to establish 
the underlying claim for service connection for allergic 
rhinitis and deviated nasal septum.  

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  The veteran was asked to submit any evidence in his 
possession that pertained to the claims.  The notice also 
included the general provisions for the effective date of the 
claims. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of service connection claim, except for the degree 
of disability assignable); and of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (the elements of a new and material evidence 
claim). 

To the extent that the RO provided VCAA notice on the degree 
of disability assignable after the initial adjudication of 
the claims, through two letters in March 2006,  and to the 
extent that the VCAA notice of March 2006 came after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as the RO 
provided content-complying VCAA notice and the claims were 
subsequently readjudicated as evidenced by the supplemental 
statements of the case, dated in April 2006 and July 2006.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran was afforded the 
opportunity to testify at a personal hearing at the RO before 
the undersigned Veterans Law Judge in August 2007.  The RO 
has obtained the veteran's service medical records and VA 
records.  The veteran himself submitted a private medical 
record dated in September 1981 and records from the Social 
Security Administration, to include a copy of a decision 
awarding disability benefits.  He has not identified any 
other pertinent evidence for the RO to obtain on his behalf.  

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claims of service connection for PTSD and a low back 
disability, but further development in this respect is not 
required.  There is no record of PTSD and a low back 
disability, or complaints relative thereto, during service.  
There is also no competent evidence of persistent or 
recurrent symptoms relative to PTSD and a low back disability 
from the time of service until many years later.  Also, there 
is no current diagnosis of PTSD.  In short, the evidence does 
not indicate that the PTSD and low back disability at issue 
may be associated with service.  Under these circumstances, a 
medical examination or medical opinion is not required for 
each of the claims under 38 C.F.R. § 3.159(c)(4).  

As for the new and material evidence claim relative to the 
allergic rhinitis and deviated nasal septum, under the duty 
to assist, a VA medical examination or medical opinion is not 
authorized unless new and material evidence is presented.  
38 C.F.R. § 3.159(c)(4)(iii). 

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen Claim

Procedural History and Evidence Previously Considered

In a rating decision in March 1974, the RO denied service 
connection for allergic rhinitis and deviated nasal septum, 
on the basis that the claimed disability was not shown in 
service and that it was a constitutional or developmental 
abnormality for which compensation was not payable.  

In a letter, dated in April 1974, the RO notified the veteran 
of the adverse determination and of his procedural and 
appellate rights.  The notice included the veteran's right to 
appeal the adverse determination by notifying the RO of his 
intention within one year from the date of the letter.  As 
the veteran did not indicate his disagreement within allotted 
timeframe, the rating decision by the RO in March 1974 became 
final by operation of law, except the claim may be reopened 
if new and material evidence is presented.  38 U.S.C.A. § 
7105(c); 38 C.F.R. §§ 3.104, 3.156.  

The evidence of record at the time of the rating decision in 
March 1974 is summarized as follows.  

Service documentation shows that the veteran served on active 
duty from August 1971 to August 1973.  Service medical 
records do not show any complaint, clinical finding, or 
diagnosis of allergic rhinitis or deviated nasal septum.  At 
the time of his separation physical examination on August 27, 
1973, the veteran's nose and sinuses were clinically 
evaluated as normal.  He filed an application for disability 
compensation in September 1973, claiming that the onset of a 
nasal disorder was in 1971 and that he received treatment for 
his nose in July 1973 and August 1973 at a dispensary and 
hospital where he was stationed at the time (i.e., Okinawa).  
At the time of a VA examination on September 11, 1973, the 
veteran reported nasal discharge.  It was indicated that he 
had not been treated by a physician in the past year for the 
condition.  On examination, there was a finding reported of 
recurrent nasal blockage and discharge.  The diagnosis was 
that of allergic rhinitis.  An X-ray of the sinuses at that 
time showed that the nasal turbinates were moderately 
enlarged and that the nasal septum was slightly deviated to 
the left.  

Current Claim to Reopen

As the unappealed rating decision in March 1974 by the RO 
became final based on the evidence then of record, new and 
material evidence is required to reopen the claims.  38 
U.S.C.A. § 5108.

In April 2003, the veteran submitted a statement indicating 
an intent to reopen his claim of service connection for 
allergic rhinitis and deviated nasal septum.  

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional pertinent evidence presented since the rating 
decision in March 1974 includes copies of VA outpatient 
treatment records, a private medical report dated in 
September 1981, a Social Security Administration award letter 
dated in April 2001, and statements and hearing testimony of 
the veteran.  

Analysis

The additional VA medical evidence consisting of outpatient 
records dated beginning in July 2000, which were presented 
since the March 1974 RO decision, show essentially that since 
March 2003, when he complained of chronic nasal drainage, 
allergic rhinitis appeared on his list of active problems.  
The foregoing evidence, while "new" in the sense that it 
was not in existence at the time of the previous RO decision, 
nevertheless appears to be redundant of evidence previously 
considered.  

The additional private medical statement dated in 1981 and 
the records from the Social Security Administration, showing 
an award of disability benefits in April 2001, do not 
reference allergic rhinitis or deviated nasal septum.  Thus, 
it cannot be considered new and material as it does not raise 
a reasonable possibility of substantiating the claim.  

The statements and testimony of the veteran are to the effect 
that shortly before he was discharged from service, he was 
personally assaulted during the night while he slept, and 
that the assault caused him to bleed from the nose.  He has 
claimed that ever since service he has had nasal congestion 
and difficulty in breathing out of both sides of his nose.  
Such evidence also appears to be redundant of evidence 
previously considered, insofar as the presence of a nasal 
condition is concerned.  The personal assault allegation, 
however, is new.  

Regardless if the additional evidence is new or not, it is 
not material because it does not relate to the unestablished 
fact necessary to substantiate the claim, that is, medical 
evidence showing that a current condition of allergic 
rhinitis and deviated nasal septum was due to or aggravated 
by disease or injury in service.  Despite the statements and 
testimony of the veteran regarding a personal injury 
affecting his nose during service with continuing nasal 
problems ever since then, there is no medical evidence of 
allergic rhinitis and deviated nasal septum during service, 
which was the determination of the RO in March 1974.  
Although such condition was found soon after service, during 
a VA examination in September 1974, and although the RO had 
considered the condition to be a constitutional or 
developmental abnormality, the additional evidence added to 
the file since the RO's 1974 decision does not consist of 
medical evidence relating the veteran's condition to his 
period of service.  In short, the evidence added to the file 
since the previous RO denial in March 1974 is not new and 
material. 

The veteran's testimony and contentions that he has a 
condition of allergic rhinitis and deviated nasal septum that 
is related to an in-service injury are well considered.  His 
sincerity is not questioned; however, the ultimate issue in 
this case is medical in nature.  As such, his statements as 
to medical causation regarding his current nasal condition do 
not constitute new and material evidence.  Moray v. Brown, 5 
Vet. App. 211 (1993) (lay assertions on medical causation do 
not constitute material evidence to reopen a previously 
denied claim).   

For the above reasons, the additional evidence is not new and 
material.  Therefore, the allergic rhinitis and deviated 
nasal septum claim is not reopened.  

II.  Service Connection

Principles of Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110.  

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including arthritis, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

In addition, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Analysis

PTSD

The veteran claims that he currently has PTSD stemming from 
an incident in service when he was assaulted by a sergeant 
while he slept.  He testified that this occurred in July 
1973, shortly before he was discharged from service in August 
1973.  

Service personnel records show that the veteran served on 
active duty from August 1971 to August 27, 1973.  Service 
medical records do not show any complaint, finding, history, 
treatment, or diagnosis of PTSD.  

After service on September 11, 1973, the veteran filed an 
application for VA disability compensation based on a nervous 
disorder, which he indicated had begun in July 1973.  He also 
noted that he had received treatment for his nerves in July 
1973 and August 1973, at a dispensary and hospital in 
Okinawa, Japan, where he was stationed at the time.  
Evidently, he was scheduled for a VA examination in January 
1974, but he did not report, and so his claim for benefits 
based on a nervous disorder was denied by an RO rating 
decision in March 1974, as not shown by the evidence of 
record.  

Post-service records, consisting of VA outpatient records 
dated beginning in July 2000, a private physical examination 
report dated in 1981, and records from the Social Security 
Administration, which include a disability determination of 
April 2001, do not show any evidence of a diagnosis of PTSD.  
Rather, VA records and those medical records upon which the 
Social Security Administration awarded disability benefits in 
April 2001, show that the veteran has been diagnosed with 
various other mental disorders, to include major depression, 
depressive disorder, anxiety disorder, schizoid personality 
disorder, panic disorder with agoraphobia, dysthymia with 
depressive symptoms, and passive dependent personality.  In 
short, PTSD has not been diagnosed.  

To the extent that the veteran asserts that he has PTSD 
related to service, where as here, the determinative issue 
involves a question of a medical diagnosis, competent medical 
evidence is required to substantiate the claim because a 
layperson is not competent to diagnose PTSD.  By regulation, 
the diagnosis of PTSD requires medical evidence diagnosing 
the condition in accordance with Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f).  
For these reasons, the Board rejects the veteran's statements 
and testimony as competent evidence to substantiate the 
claim.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  

In the absence of medical evidence of a current diagnosis of 
PTSD, there is no valid claim for service connection.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

As the Board may consider only competent evidence to support 
its finding, and as there is no competent medical evidence of 
a current diagnosis of PTSD, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Low Back Disability 

The veteran asserts that his low back disability is the 
result of a beating he received in service during an assault 
by a sergeant while he slept.  He testified that this 
occurred in July 1973, shortly before he was discharged from 
service in August 1973.  

The service medical records do not show any complaint, 
finding, history, treatment, or diagnosis of a low back 
disability.  At the time of a separation physical examination 
in August 1973, the veteran's spine was clinically evaluated 
as normal.  On the basis of the service medical records, a 
low back disability was not affirmatively shown during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303(a).

And as there is no competent evidence either contemporaneous 
with or after service that a low back disability was noted or 
observed during service, the principles of service connection 
pertaining to continuity of symptomatology under 38 C.F.R. § 
3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 
495-96 (1997). 

After service, the veteran submitted an application for VA 
disability compensation benefits in September 1973, but there 
was no reference to problems with the low back at that time.  
In connection with the current claim that was received in 
April 2003, medical records from the VA show that the veteran 
was seen with chronic low back pain complaints beginning in 
March 2001.  An outpatient record dated in March 2001 
indicates that he sustained a job related back injury.  An 
MRI of the lumbosacral spine in August 2003 shows extensive 
degenerative change throughout the lumbosacral spine with the 
most severe disease at L1-2 and L5-S1, where left sided nerve 
roots were displaced.  Other records in the file such as a 
private physical examination report of September 1981 and 
records from the Social Security Administration do not show a 
diagnosis of a low back disability prior to 2001.  

Considering this evidence in the context of service 
connection based on the initial documentation of a low back 
disability after service under 38 C.F.R. § 3.303(d), there is 
no competent medical evidence of an association or link 
between the low back disability to include degenerative 
changes and an established disease, injury, or event of 
service origin.  Moreover, and recognizing that the initial 
diagnosis of a low back disability was made many years after 
his August 1973 discharge from service, the veteran's current 
low back degenerative changes have not been medically linked 
to the one-year presumptive period following the period of 
active duty that ended in August 1974.  

In sum, there is no basis for consideration under 38 C.F.R. 
§§ 3.303 and 3.309, in that the low back disability with 
degenerative changes was not shown to be due to disease or 
injury that was incurred during service, or shown to be 
manifest within one year of his active service discharge.

To the extent that lay evidence can be competent to establish 
a diagnosis of a medical condition, a layperson is competent 
to identify a medical condition where the condition is a 
simple one, such as a broken leg as opposed to a form of 
cancer. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  In this case, a low back disability to include 
degenerative changes is not a condition under case law where 
lay observation has been found to be competent.  Therefore, 
the determination as to the diagnosis of the disability is 
medical in nature, that is, not capable of lay observation.  
Where, as in this case, the medical diagnosis of the low back 
disability including degenerative changes is not capable of 
lay observation, the veteran's statements as a lay person is 
not competent evidence on the questions of medical diagnosis 
or of medical causation.

As the Board may consider only independent medical evidence 
to support its findings as to questions involving a medical 
diagnosis or medical causation, which are not capable of lay 
observation, and as there is no favorable competent medical 
evidence to support the claim, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

As new and material evidence has not been presented, the 
claim of service connection for allergic rhinitis and 
deviated nasal septum is not reopened, and the appeal is 
denied.    

Service connection for PTSD is denied.  

Service connection for a low back disability is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


